Citation Nr: 0612876	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  01-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for a service-
connected cervical spine disability, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from June 1980 to June 1984 
and from August 1998 to April 1999.  

In May 2000, the RO received the veteran's claim of 
entitlement to service connection for a cervical spine 
disorder.  The veteran was granted service connection for the 
cervical spine disability in a December 2000 rating decision.  
A 20 percent disability rating was assigned, effective May 
18, 2000.  The veteran disagreed with the December 2000 
rating decision as to assigned rating.  An appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in January 2002.  

In a January 2003 decision the RO granted an increased rating 
for the veteran's cervical spine disability, increasing the 
rating to 30 percent disabling effective as of May 2002.  
Because the maximum benefit allowable under the VA Schedule 
for Rating Disabilities was not granted with the January 2003 
increase, the pending appeal continued.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993)[when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].     

In July 2004, the veteran presented sworn testimony during a 
video conference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  

In November 2004, the Board remanded this case to the Agency 
of Original Jurisdiction (AOJ) via the VA Appeals Management 
Center (AMC) for additional development.  That development 
has been completed.  In December 2005, the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim.  Accordingly, the matter has been 
returned to the Board for further appellate action.  

Issues not on appeal

In July 2004 the veteran submitted a claim of entitlement to 
service connection for: bilateral peripheral vascular disease 
of the lower extremities; peripheral neuropathy of all four 
extremities, claimed as secondary to the veteran's heart 
and/or cervical spine disabilities; neuro-cardiogenic 
syncope, claimed as secondary to the veteran's 
service-connected heart disability "and possibly related to 
my neck"; headaches; and a thoracic spine disability (the 
two latter disabilities claimed as secondary to the veteran's 
cervical spine disability).  The veteran also filed a claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Those claims have not been yet been adjudicated by the RO.  

According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities which are the subject of 
the increased rating claim.  If the veteran asserts 
entitlement to a TDIU rating based in whole or in part on 
other service-connected disabilities which are not the 
subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2005).  
Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's other newly claimed 
disabilities, which, as noted above have not yet been 
adjudicated by the RO and which cannot yet be here on appeal.  
Therefore, the Board concludes, based on the VA General 
Counsel Opinion referred to above, that it does not have 
jurisdiction over the issue of entitlement to TDIU.  That 
claim is referred, along with the newly submitted service 
connection claims, to the RO for appropriate action.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
cervical spine disability, residuals of a spinal fusion of 
C4-C7, manifests as favorable ankylosis.  The evidence of 
record does not include medical evidence of unfavorable 
ankylosis of the veteran's cervical spine.  


CONCLUSION OF LAW

The entitlement to a rating in excess of the currently 
assigned 30 percent for the veteran's cervical spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5287, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 
(2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating of 
his service-connected cervical spine disability, which is 
currently evaluated as 30 percent disabling.   
He contends that the symptomatology associated with this 
disability is more severe than as compensated by the 
currently assigned 30 percent rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the November 2002 
SOC and the October 2005 SSOC.  The October 2005 SSOC gave 
the veteran notice of both the current and former criteria 
for the rating of spinal disabilities.    

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
December 10, 2004, by which the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  Both VCAA 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.   Moreover, 
the letters specifically advised the veteran that in order to 
qualify for an increased disability rating, medical evidence 
of an increase in the severity of the disability was 
required.  

Finally, the Board notes that the December 2004 letter 
expressly notified the veteran that he should describe any 
additional evidence that he thought was relevant to his claim 
and further directed the veteran that he could submit any 
such information directly to VA   Additionally, the letters 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating beyond 30 percent.  In 
other words, any lack advisement as to that element is 
meaningless, because an increased disability rating was not 
assigned and thus there can be no effective date to assign.  
As explained below, the Board is similarly denying the 
veteran's claim, so the matter of any potential effective 
date for increased rating remains moot.   

As was alluded to in the Introduction, during the course of 
this appeal the RO raised the assigned disability rating from 
20 percent to 30 percent, effective May 8, 2002. 
The veteran was fully informed of the reasons for this 
effective date in a letter dated January 21, 2003, which 
included a copy of the operative rating decision.  He has not 
indicated any disagreement with the assigned effective date.  
To the extent that the Board is adjusting the effective date 
for the currently assigned 30 percent disability rating as 
described below, this adjustment is in the veteran's favor 
and no additional notice is required.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records and 
private treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA medical examination and opinion 
in September 2002; and as was directed in the Board's 
November 2004 remand, again in December 2004.   These 
examination opinions will be discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran present sworn 
testimony at a videoconference hearing in July 2004 chaired 
by the undersigned.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).
Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with both the new and old 
regulatory criteria in the October 2005 SSOC.  The veteran's 
representative submitted additional argument on his behalf in 
March 2006 after receiving such notice.  Therefore, there is 
no prejudice to the veteran in the Board adjudicating the 
claim.  

The veteran's service-connected cervical spine disability has 
been acknowledged to be arthritis.  The rating criteria for 
arthritis have not changed.  In any event, however, as 
discussed in detail below, the arthritis has manifested first 
as neurological symptoms and more recently, post surgery, as 
ankylosis.  Thus, although the veteran's disability is 
nominally rated under Diagnostic Code 5003 [degenerative 
arthritis] as a practical matter is has been rated under 
other, more specific diagnostic codes, first under former 
Diagnostic Code 5293 for neurological complaints and then 
under former Diagnostic Code 5278 for ankylosis.  Currently, 
the service-connected cervical spine disability is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under the former criteria, the veteran's service-connected 
cervical spine disability has been evaluated by the RO under 
38 C.F.R. § 4.71a, Diagnostic Code 5287 [spine, ankylosis of, 
cervical]

Former Diagnostic Code 5287 [spine, ankylosis of, cervical] 
provided the following levels of disability:

40%  Unfavorable;

30%  Favorable

See 38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe disability, with recurring attacks with little 
intermittent relief. Moderate disability, with recurring 
attacks was provided a 20 percent rating. 
Mild attacks were given a 10 percent rating.  A 
noncompensable rating was assigned for postoperative, cured 
intervertebral disc syndrome. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

(ii.)  The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under current  Diagnostic Code 5242 
[degenerative arthritis of the spine].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Factual Background

On May 18, 2000, the RO received the veteran's initial claim 
of entitlement to service connection for a cervical spine 
disability.  In a December 2000 rating decision, service 
connection was granted and a 20 percent disability rating was 
assigned, effective as of the date of claim, May 18, 2000.  
At that time, the veteran's disability was rated under 
Diagnostic Codes 5003-5293 and was described as degenerative 
disc disease of the cervical spine with numbness of the hands 
and arms.  

Private medical records submitted by the veteran indicate 
that he underwent spinal fusion surgery on November 8, 2001.  

In September 2002 the veteran underwent a VA medical 
examination.  At the time of that examination ankylosis was 
first noted in the record.  Sensory function of the upper 
extremities was normal.  Flexion was 40 degrees and extension 
was to 10 degrees.  

In a November 2002 rating decision the RO granted the veteran 
a temporary 
100 percent disability evaluation for the period of his 
surgery until his recovery from incapacity due to the 
surgery.  See 38 C.F.R. § 4.30.  That temporary 100 percent 
evaluation was assigned for the period between November 8, 
2001 and March 1, 2002.   

In December 2002, the veteran perfected his appeal as to the 
initially assigned rating.  At that time, he advised that "I 
have had surgery to repair this disability but now, due to 
the steel plate and hardware in my neck, my range of motion 
is limited."  The veteran further asserted that he continued 
to experience pain on motion and numbness in his arms and 
hands which he attributed to his cervical spine disability.  

In a January 2003 rating decision, the RO determined that the 
medical evidence of record, including the September 2002 VA 
examination, indicated that the character of the veteran's 
disability had changed.  Due to evidence of ankylosis and an 
absence of neurological findings, the RO changed the assigned 
diagnostic code from 5003-5293 to 5003-5287 [arthritis with 
ankylosis of the cervical spine.].  The RO further increased 
the veteran's disability rating from 20 percent to 30 
percent.  The effective date of the increase was May 8, 2002, 
the  "date we received your claim for increase."

In December 2004, the RO referred the veteran for an 
additional VA examination, as directed in the Board's 
November 2004 remand.  At that time the veteran asserted that 
he had suffered no incapacitating episodes due to his 
cervical spine condition in the previous year.  The veteran 
reported reduced sensation in his arms.  However, motor 
conduction testing was normal for both arms, motor strength 
was normal and grip strength was normal in the left hand and 
"4+" out of 5 in the right hand.  An EMG showed no 
objective evidence of cervical radiculopathy.   Specific 
findings of the absence of instability or limitations on 
repetitive movement were made.  No unfavorable ankylosis was 
noted.  Flexion was to 20 degrees and extension was to 10 
degrees.  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

(i) the former criteria

The veteran's service-connected cervical spine disability, 
arthritis, was initially rated under Diagnostic Codes 5003-
5293 [arthritis, degenerative disc disease of the cervical 
spine.  In essence, the rating was based upon neurological 
symptomatology which was present.  See 38 C.F.R. § 4.27 
(2005) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].  
Until the veteran's cervical fusion surgery, his symptoms 
included complaints of numbness in his arms and hands without 
objective clinical findings of nerve involvement and 
subjective complaints of pain.  Therefore, the RO's selection 
of Diagnostic Code 5293 seems most appropriate for the period 
of time prior to the veteran's surgery.  
However, over the course of the veteran's appeal his medical 
condition has changed.  This appears to be due, in large 
measure, to the November 2001 spinal fusion surgery, which 
from the medical evidence of record appears to have 
ameliorated the neurological complaints, at the cost of 
fusing the spine.  

As summarized above, in the September 2002 VA medical 
examination, the examiner determined that the veteran's 
condition was characterized by ankylosis secondary to the 
November 2001 surgery.  Therefore, in January 2003 SSOC, the 
RO determined that the veteran's cervical spine disability 
post surgery more closely approximated Diagnostic Code 5287 
due to the clinical finding of ankylosis.  Given the current 
medical evidence, former Diagnostic Code 5287 is the most 
appropriate for the veteran's post-surgical, that is to say 
current condition.  

The Board has also considered the continued applicability of  
former Diagnostic Code 5293.  However, diagnostic testing 
showed that the veteran's nerve function was normal on 
objective testing in 2002 and again in 2004.  No other 
neurological symptom of intervertebral disc syndrome has been 
asserted by the veteran or found on examination.  

Accordingly, as Diagnostic Code 5287 most appropriately 
describes the veteran's current symptomatology and is most 
advantageous to the veteran of the potentially applicable 
diagnostic codes, it will be applied.  

(ii) the current criteria

As explained above, with respect to the current schedular 
criteria, all cervical spine disabilities, with the exception 
of intervertebral disc syndrome, are rated using the same 
criteria, namely the General Rating Formula for Diseases and 
Injuries of the Spine.  

The medical evidence of record does not indicate that the 
veteran's service-connected cervical spine disability 
includes significant neurological symptomatology or evidence 
of incapacity within the past year, so the current Formula 
for Rating Intervertebral Disc Syndrome, Diagnostic Code 
5243, is not for application. 

Schedular rating

(i) The former criteria

As discussed above, the veteran is currently evaluated as 30 
percent disabling under Diagnostic Code 5287, which is 
consistent with favorable ankylosis.  The only higher rating 
available under this Diagnostic Code is 40 percent.  In order 
to meet the criteria for a 40 percent disability rating,  
there would have to be medical evidence of unfavorable 
ankylosis.

The medical evidence of record is manifestly absent evidence 
of unfavorable ankylosis.  The September 2002 VA examination 
report specifically noted that "the position of the 
ankylosis is favorable."  There is no medical evidence to 
the contrary.   

Accordingly, as the medical evidence of record shows 
favorable and not unfavorable ankylosis, the criteria for a 
40 percent disability rating has not been met or 
approximated, and the 30 percent disability rating will be 
continued.  
 
(ii) the current criteria 

Under the current schedular criteria, to warrant a 30 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the evidence must show 
favorable ankylosis of the entire cervical spine.  As 
discussed above, this has been demonstrated.  

In order to qualify for the next higher 40 percent disability 
rating,  there must be unfavorable ankylosis of the entire 
cervical spine.  As discussed above, the evidence of record 
does not show unfavorable ankylosis.  Accordingly, the 
criteria for the assignment of a disability rating in excess 
of the currently assigned 30 percent is not met under the 
current criteria.  

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca under the current and revised schedular criteria.

The veteran has complained of back pain, and such has been 
demonstrated on examination. However, there is no evidence 
that such symptomatology warrants the assignment of 
additional disability. It is clear from the reports of the 
September 2002 and December 2004 examination reports that the 
veteran's pain was taken into consideration in measuring 
range of back motion. Neurological symptomatology, such as 
weakness and numbness, has not been confirmed on recent 
clinical examination.  Crucially, the December 2004 VA 
examiner specifically noted an absence of fatigability and 
incoordination.  

Based on the medical record before it, the Board is unable to 
identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and/or  
4.59.

Fenderson considerations

The Board must determine whether staged ratings are 
appropriate.  See Fenderson, supra.

This matter comes on appeal of a claim which was originally 
filed on May 18, 2000.  Service connection for the cervical 
spine disability has been established as of that date.  The 
RO assigned a 20 percent rating as of that date, and a 30 
percent rating effective as of May 8, 2002.  The increased 
disability rating was assigned by the RO due to the September 
2002 VA examination, which showed ankylosis related to 
surgery.  The effective date of the increased rating, May 8, 
2002 was assigned, allegedly because such was the "date we 
received your claim for increase."   However, a review of 
the record finds that no increased rating claim was filed in 
May 2002 or at any other time; indeed, none is necessary in 
this Fenderson type case.  

The medical evidence of record supports the proposition that 
the veteran's service-connected back disability has indeed 
changed appreciably during the course of this appeal.  The 
date of such change is readily identified in the records.  
The veteran underwent cervical fusion surgery on November 8, 
2001.  Due to the veteran's surgery and recovery period the 
RO granted the veteran a temporary 100 percent disability 
rating for the period between November 8, 2001 and March 1, 
2002.  See 38 C.F.R. § 4.30 (2005).    

Accordingly, as the medical evidence of record establishes 
that the ankylosis was present post-surgery, the Board 
therefore finds that the effective date of the 30 percent 
disability rating should be March 1, 2002, the date the 
veteran's convalescent rating terminated.  

There is no evidence of ankylosis, or of any other cervical 
spine symptomatology 
consistent with the assignment of a disability rating in 
excess of 20 percent, prior to the fusion surgery in November 
2001.  The 20 percent rating assigned for that period 
corresponds to moderate symptomatology under former 
Diagnostic Code 5293.  As noted in the law and regulations 
section above, the assignment of a 
40 percent rating would be appropriate for severe disability, 
with recurring attacks with little intermittent relief.  
There is in the record no evidence of such symptomatology.  
The veteran's complaints, as well as the objective medical 
evidence, demonstrated numbness of the hands and arms prior 
to the fusion procedure.  Nowhere during the period from May 
2000 to November 2001 is there evidence of recurring attacks 
with little intermittent relief. 

In summary, based on the evidence, the Board finds that a 
20 disability rating was properly assigned for the period 
from May 18, 2000 until November 8, 2001;
a temporary 100 percent disability rating was properly 
assigned for the period of convalescence from November 8, 
2001 until March 1, 2002; and the currently assigned 30 
percent disability rating is properly assigned from March 1, 
2002 forward.  To that extent only, the appeal is allowed.

Extraschedular consideration.  

Finally, the Board notes that the veteran's representative 
asserted an informal claim for an extraschedular rating for 
the veteran's cervical spine disability during the July 2004 
videoconference hearing.  After a careful review of the 
record, the Board has determined that this matter has not 
been adjudicated by the RO.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  The Board has therefore determined that it does 
not now have jurisdiction over the issue of the veteran's 
claim for an extraschedular rating for his cervical spine 
disability.  Accordingly, that claim is referred to the RO 
for appropriate action.

The Board further finds that the matter of the veteran's 
entitlement to an extraschedular rating is not "inextricably 
intertwined" with the appealed issue of entitlement to an 
increased rating for his service-connected cervical spine 
disability, discussed above.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation]. 
Claims are intertwined only if the RO would have to reexamine 
the merits of any claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto.  See Parker v. Brown, 7 Vet. App. 116 
(1994).  Here, the matter of the veteran's entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) is entirely independent of the Board's decision as 
to the increased rating claim, since different regulations 
are involved. 


ORDER

Entitlement to an increased disability rating for the 
service-connected cervical spine disability is denied; the 30 
percent rating which is currently assigned is made effective 
as of March 1, 2002.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


